Citation Nr: 1218788	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  10-28 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as due to in-service herbicide exposure or as secondary to service-connected diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel










INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim.  The Veteran was notified of the decision and of his appellate rights in a letter dated later in February 2010.

In a September 2010 Board decision, the claim was remanded for evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a July 2011 supplemental statement of the case (SSOC).  In September 2011, the Board again remanded the Veteran's claim for additional evidentiary development.  A SSOC was issued in April 2012 and the case has been returned to the Board for further appellate proceedings.  A review of the record reflects substantial compliance with the Board's September 2011 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; therefore herbicide exposure is presumed.

2.  The Veteran does not have erectile dysfunction that is attributable his military service to include presumed exposure to herbicides.

3.  The Veteran does not have erectile dysfunction that is caused or aggravated by his service-connected diabetes mellitus, type II.



CONCLUSIONS OF LAW

1.  The Veteran does not have erectile dysfunction that is the result of disease or injury incurred in or aggravated by active military service to include his presumed herbicide exposure.  38 U.S.C.A. §§ 1110, 1116(f) (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The Veteran's erectile dysfunction is not proximately due to, or the aggravated by, his service-connected diabetes mellitus, type II.  38 U.S.C.A. § 1110, 5103, 5103A, 5017 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter in December 2009 complied with VA's duty to notify the Veteran with regard to the service connection claim adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of what the evidence must show to establish secondary service connection.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's available service treatment records (STRs), as well as, VA and private treatment records in furtherance of his claim.  The Board recognizes that the Veteran's complete STRs were not available from the National Personnel Records Center (NPRC).  However, the unavailability of the Veteran's complete STRs is not crucial to the outcome of the claim because the Veteran has not contended that he developed erectile dysfunction during his military service.  Rather, as will be discussed below, his contentions concern service connection due to herbicide exposure or as secondary to a service-connected disability.  Moreover, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claim decided herein.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on VA's responsibility to obtain a veteran's service treatment records.  The Board finds, however, that in light of evidence that the records are unavailable, there is no reasonable possibility that the records may be located or recovered, and thus no useful purpose would be served in remanding this matter for more development.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was recently provided two VA medical opinions dated September 2010 and October 2011 in connection with his claim, the reports of which are of record.  The medical opinions contain sufficient evidence by which to decide the claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA medical opinions are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of this claim has been consistent with said provisions.

II.  Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 1 Vet. App. 509, 512 (1998).

In this case, the Veteran has been diagnosed with erectile dysfunction, which he attributes to herbicide exposure during service.  He alternatively contends that his erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus, type II.

As has been explained above, the majority of the Veteran's service treatment records are not available.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control that would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In any event, the Veteran has not contended that he was diagnosed with erectile dysfunction in service, or sought in-service medical treatment for related complaints.  Rather, the Veteran has asserted that he was exposed to herbicides, specifically Agent Orange, during his military service which caused or contributed to the development of his erectile dysfunction.  To this end, the record shows that the Veteran served in the Republic of Vietnam from April 1969 to October 1970.  Thus, herbicide exposure is conceded based on the circumstances of the Veteran's military service.  See 38 U.S.C.A. § 1116(f) (West 2002).  Moreover, as to the Veteran's contention of secondary service-connection, it is undisputed that he is service-connected for diabetes mellitus, type II.  See the December 2007 rating decision.

Nevertheless, as will be discussed further below, service connection for erectile dysfunction is not warranted on either direct or secondary bases.  This is so because the greater weight of the competent nexus evidence is against a finding that the Veteran's current erectile dysfunction had its onset as a result of his in-service herbicide exposure.  Also, the evidence does not support the Veteran's contentions that his erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus.

The Veteran was afforded a VA examination with respect to the pending claim in January 2010.  After examining the Veteran and reviewing the claims file, the examiner stated that while the Veteran's erectile dysfunction is less likely as not caused by his service-connected diabetes, he could not determine whether the Veteran's diabetes had aggravated his erectile dysfunction without resorting to speculation.  Similarly, the Veteran was provided a VA examination by the same VA examiner in September 2007 at which time the examiner indicated that the Veteran was diagnosed with diabetes mellitus, type II, which began in 2006.  The examiner further suggested that the Veteran's erectile dysfunction may be related to his diabetes mellitus.  However, as to whether the erectile dysfunction is a complication of the diabetes, the examiner stated "I can only speculate."  The examiner also indicated that the Veteran's erectile dysfunction is worsened or increased by the diabetes; however, as to the relationship between the two conditions, he again stated "I can only speculate."

With regard to the September 2007 and January 2010 VA examination reports, the reports did not indicate whether additional information is needed or whether the examiner exhausted the limits of current medical knowledge as to what caused an increase in the Veteran's erectile dysfunction.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).  The examiner here did not provide any reasons in the September 2007 or January 2010 examination reports as to why such opinions would be speculative.  Accordingly, the Board finds these opinions to be of little weight of probative value as to the question of whether the Veteran's erectile dysfunction was proximately caused or aggravated by his service-connected diabetes mellitus.  C.f. Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Moreover, neither VA examination report addressed the relationship, if any, between the Veteran's erectile dysfunction and his presumed in-service herbicide exposure.

Thus, the Veteran was afforded a VA medical opinion in September 2010.  The VA examiner reviewed the Veteran's claims file including his VA and private treatment records, and concluded that the Veteran's erectile dysfunction "is less likely as not (less than 50/50 probability) caused by or a result of diabetes."  The examiner provided the following rationale to support his conclusion:  "erectile dysfunction predated the onset of diabetes by a number of years.  Additionally, the Veteran has multiple risk factors for erectile dysfunction including smoking, obesity, hypertension, hyperlipidemia, and medications along with the diabetes which predated the erectile dysfunction.  Additionally, there is no objective evidence that suggests the diabetes has worsened the erectile dysfunction.  Labs demonstrate that the diabetes has been under very good control."

Another VA medical opinion was obtained in October 2011 to address the question of medical nexus between the Veteran's erectile dysfunction and his presumed in-service herbicide exposure.  As to this issue, the VA examiner reviewed the claims file and opined, "[r]eview of the Veteran's medical records to include civilian medical records and (limited STRs), reveal no evidence to support the idea that the onset of his claimed erectile dysfunction occurred during active military service or within one [year] of the last day of presumed herbicide exposure."  He continued, "[t]he onset of his erectile dysfunction was documented as early as 2002.  This is approximately 32 years after the last presumed date of herbicide exposure.  Additionally, the claimed condition of erectile dysfunction is not lawfully recognized as a condition that is presumptively related to herbicide exposure."  The examiner then concluded, "[i]t is, therefore, the opinion of this examiner that the Veteran's currently claimed erectile dysfunction is less likely as not related ot/caused by or aggravated by his herbicide exposure during service in the Republic of Vietnam."

The September 2010 and October 2011 VA medical opinions appear to have been based upon review of the record and analyses of the Veteran's entire history, including his in-service herbicide exposure and medical history as to the service-connected diabetes mellitus.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions set forth in the September 2010 and October 2011 VA medical opinions.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the September 2010 and October 2011 VA medical opinions stand unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

The Veteran has submitted his own statements to support his claim of service connection.  As a lay person, the Veteran is competent to testify to observable symptoms such as erectile difficulties.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994). However, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his diabetes mellitus or in-service herbicide exposure.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is now claiming that his erectile dysfunction is the result of his in-service herbicide exposure or is caused or aggravated by his service-connected diabetes mellitus, laypersons without medical training, such as the Veteran, are not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2011).  The Board further observes that the Veteran's contentions in support of service connection including as to dependent and/or aggravated symptomatology are contradicted by the findings of the September 2010 and October 2011 VA examiners who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection either on a direct or secondary basis.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

In summary, for the reasons expressed above, especially the uncontradicted medical opinion evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for erectile dysfunction.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for erectile dysfunction is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


